Citation Nr: 0621248	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  99-22 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an increased rating for deviated nasal 
septum, currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date for an award of a 10 
percent evaluation for deviated nasal septum, prior to June 
3, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
In a rating decision dated in July 1999, the RO assigned a 10 
percent evaluation for deviated nasal septum, effective June 
3, 1998.  The veteran disagreed with the effective date of 
the award.  In February 2001, September 2002, and May 2003, 
the Board remanded the claim for additional development of 
the record and to ensure due process.  

By rating action dated in January 2003, the RO denied the 
veteran's claim for an increased rating for deviated nasal 
septum.  An August 2003 rating decision denied service 
connection for hepatitis C.  


FINDINGS OF FACT

1.  There is no competent medical evidence establishing that 
hepatitis C, which was initially manifested years following 
service, is related to service.  

2.  The veteran's deviated nasal septum is manifested by 
congestion, but there is no objective evidence of polyps.

3.  The veteran's claim for an increased rating for deviated 
nasal septum was received on June 3, 1998.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.301(a)(d) (2005).

2.  A rating in excess of 10 percent for deviated nasal 
septum is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6502 (2002).

3.  The criteria for an effective date for an award of a 10 
percent evaluation for deviated nasal septum prior to June 3, 
1998, have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The VA satisfied its duty to notify by means of a March 2002 
letter (addressing the claim for an earlier effective date 
for an award of a 10 percent evaluation for deviated nasal 
septum) and two June 2003 letters (addressing the claims for 
service connection for hepatitis C and an increased rating 
for deviated nasal septum) from the RO to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate his claims and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  The Board concludes that 
this notice satisfied the VCAA notice requirements.  

The appellant was not provided notice that a disability 
rating and an effective date would be assigned in the event 
of an award of any benefit sought.  Despite the inadequate 
notice provided to the appellant on these elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993 (where the Board addresses a question 
that has not been addressed by the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
In that regard, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims, any question as to the appropriate rating or 
effective date to be assigned is rendered moot.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication of the claims for an earlier effective date and 
a higher rating for deviated nasal septum, the issues were 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, post-service VA records, 
and the reports of VA examinations.  The appellant has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the appellant's statements 
and concludes that he has not identified further evidence not 
already of record that could be obtained.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to the claim.  
Essentially, all available evidence that could substantiate 
each claim has been obtained.  

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

	I.  Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  
38 C.F.R. § 3.301(d).

The only evidence supporting the veteran's claim for service 
connection for hepatitis C consists of his statements and a 
current diagnosis of the disease.  The Board notes that a 
history of hepatitis was reported on a VA examination in 
April 1979.  Hepatitis C was diagnosed following the VA 
examination in February 2004.

The evidence against the claim includes the service medical 
records and the opinion of a VA physician following a 
February 2004 examination.  In this regard, the Board points 
out that the service medical records are negative for 
complaints or findings pertaining to hepatitis C.  Although 
it was reported during the February 2004 examination that 
hepatitis C was diagnosed when the veteran was hospitalized 
in 1972 while in service, there is no objective evidence to 
support this claim.  The Board concedes that the veteran was 
hospitalized in December 1972, but this was for a nasal 
fracture and a rhinoplasty.

The veteran was admitted to a VA domiciliary program in July 
2001 and a long history of polysubstance abuse and dependence 
was reported.  The diagnosis was hepatitis B and C antibody 
positive with mildly elevated liver function tests.  

Following a request for information from the VA, the veteran 
reported in June 2003 that he had used intravenous drugs in 
Vietnam.  During the VA examination in February 2004, the 
veteran reported that he had experimented on several 
occasions with intravenous drugs, had unprotected sex and had 
a tattoo during service.  Following the examination, the 
diagnosis was hepatitis C.  The examiner commented that it 
was unlikely that a spinal tap that the veteran allegedly had 
in service contributed to the origin of hepatitis C of the 
possible etiologic factors, including high risk sex, 
intravenous drug abuse and tattoos.  He added that it was 
more likely than not that the intravenous drug use was the 
origin of the veteran's hepatitis C.  

While the veteran argues that he has hepatitis C that is 
related to service, since he is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In contrast, the VA examiner concluded that it 
was more likely than not that the veteran's intravenous drug 
abuse resulted in hepatitis C.  Inasmuch as the clinical 
record is replete with references to the veteran's long 
history of drug abuse, the Board finds that this constituted 
willful misconduct.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for hepatitis C.

	II.  Increased rating 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 10 percent evaluation is assignable for traumatic deviation 
of the nasal septum with 50-percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
Diagnostic Code 6502.

A 30 percent evaluation may be assigned for allergic or 
vasomotor rhinitis with polyps.  Without polyps, but with 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side, a 10 percent 
evaluation may be assigned.  Diagnostic Code 6522 (2005).

The veteran asserts that the symptoms of his deviated nasal 
septum have increased in severity.  He argues that he has 
difficulty breathing upon awakening and that he experiences 
only mild relief with medication.  The July 2002 VA 
examination demonstrated that the nasal septum was mildly 
deviated to the left.  Although the veteran reported at the 
time of the February 2004 VA examination that he had marked 
nasal congestion, he acknowledged that with the use of 
inhalers the congestion usually cleared up.  It is also noted 
that he did not report any significant discharged or require 
antibiotics.  The examination demonstrated that the nasal 
septum was moderately deviated toward the right and the 
mucosa appeared to be minimally inflamed.  The examination 
showed no localized sinus tenderness in the frontal and 
maxillary areas.  While the examiner diagnosed rhinitis, he 
noted that there was no history of incapacitating episodes 
requiring antibiotic treatment.  In the absence of clinical 
evidence of polyps, there is no basis on which a higher 
evaluation may be assigned.  The Board concludes that the 
medical findings on examination are of greater probative 
value than the veteran's allegations regarding the severity 
of his deviated nasal septum.  The Board finds, therefore, 
that the preponderance of the evidence is against the claim 
for an increased rating for deviated nasal septum.  

	III.  Earlier effective date 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
dated entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

Except as otherwise provided, the effective date of an award 
of an increase shall be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such date 
otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

The veteran asserts that an earlier effective date is 
warranted for the award of a 10 percent rating for deviated 
nasal septum.  Essentially, he argues that his symptoms have 
been present for some time prior to June 3, 1998, the date 
the 10 percent evaluation was assigned.  The record reflects 
that by rating decision dated in August 1997, the RO denied 
the veteran's claim for a compensable evaluation for 
residuals of a nasal fracture, and he was informed of this 
determination that month.  He did not appeal this decision.  

On June 3, 1998, the veteran wrote the RO and stated that he 
"wish[ed] to apply for an increase in my ...rating for a nose 
condition as I feel that the condition has worsened."  The 
RO subsequently assigned a 10 percent rating, effective June 
3, 1998, based, in part, on the findings of a VA examination 
conducted in June 1999.  The RO procured clinical records, to 
include the period from one year preceding the date of the 
veteran's claim, but such records were essentially negative 
for complaints or treatment for the deviated nasal septum.  
Thus, there is no basis for a higher rating pursuant to the 
provisions of 38 C.F.R. § 3.157 (2005).

It is not disputed that the veteran's claim was received on 
June 3, 1998.  There is nothing in the VA outpatient 
treatment records that would suggest that a claim, whether 
formal or informal, had been filed earlier.  In view of the 
foregoing, there is no basis on which an effective date prior 
to June 3, 1998, the date the veteran's claim for an 
increased rating was received, may be assigned.  In Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that in 
a case where the law is dispositive of the claim, it should 
be denied because of lack of legal entitlement under the law.  





ORDER

Service connection for hepatitis C is denied.

An increased rating for deviated nasal septum is denied.

An effective date for an award of a 10 percent evaluation for 
deviated nasal septum, prior to June 3, 1998, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


